PER CURIAM.
Appellee petitions for a rehearing saying that in stating in our opinion that the requisite amount in controversy was not shown to exist we overlooked the fact that the record showed that appellee’s policy, referred to in the opinion, had “limits of liability of $25,000 for each person injured.” This, says appellee, satisfies the jurisdictional requirement. *604It says we should deem the complaint amended to disclose this fact. As authority for its position appellee cites C. E. Carnes & Co. v. Employers’ Liability Assur. Corp., 5 Cir., 101 F.2d 739.
We think that cases such as the one cited are not apposite here. The Carnes case presented the question whether a liability policy covering a truck from which liquid butane gas had escaped and killed or injured a number of persons covered the hauling and unloading of such gas. There is no question or controversy here concerning any matter other than which of two insurance companies must defend and otherwise satisfy such action as might arise out of the accident described in the complaint.
While the policy may have had limits of $25,000 “for each person injured”, it does not appear here that any person whatever was injured. All that appears is that the automobile “was involved in an accident with a motorcycle” belonging to the city. Whether the motorcycle merely lost a hub cap, or whether it was wholly demolished, we cannot perceive here a controversy involving the requisite amount.
Appellee fails to note the distinctions pointed out by Judge Parker in Mutual Life Ins. Co. of New York v. Moyle, 4 Cir., 116 F.2d 434, 435. In the Carnes case, supra, there was involved the validity or extent of the whole policy. Here is involved no more than the liability for the consequences of the one motorcycle accident. Paraphrasing and adapting the language of Judge Parker: “Such a case [i. e. such as this] is to be distinguished from the one where the controversy relates to the validity of the policy and not merely to liability for benefits accrued [or an isolated accident]; for in the latter case, the amount involved is necessarily the face of the policy in addition to the amount of such benefits. See Stephenson v. Equitable Life Assur. Soc., 4 Cir., 92 F.2d 406 * *
The Stephenson case was one relied upon in the Carnes case. It concerned a policy which the insurer asserted had been lapsed. In distinguishing the Stephenson case, Judge Parker was adopting a rule consistent with what we said in Commercial Casualty Ins. Co. v. Fowles, 9 Cir., 154 F.2d 884, 165 A.L.R. 1068. Appropriate here is his statement, 116 F.2d at page 437: “Specifically, insurance companies may not be permitted, under the guise of seeking declaratory judgments, to drag into the federal courts the litigation of claims over which, because involving less than the jurisdictional amount, it was never intended that the federal courts should have jurisdiction.”
The petition for a rehearing is denied.